Exhibit 99.1 RANGE RESOURCES CORPORATION CASH FLOWS FROM OPERATING ACTIVITIES (Unaudited in thousands) Three Months Ended December 31, Twelve Months Ended December 31, Net loss $ ) (a) $ ) $ ) $ ) Adjustments to reconcile net cash provided from continuing operations: Deferred income tax benefit ) (a) Depletion, depreciation, amortization and impairment Exploration dry hole costs 16 1 18 88 Abandonment and impairment of unproved properties Derivative fair value loss (income) ) ) Cash settlements on derivative financial instruments that do not qualify for hedge accounting Allowance for bad debts — Amortization of deferred issuance costs, loss on extinguishment of debt and other Deferred and stock-based compensation ) ) (Gain) loss on sale of assets and other ) Changes in working capital: Accounts receivable ) ) ) Inventory and other ) ) Accounts payable ) ) ) Accrued liabilities and other ) ) ) Net changes in working capital ) Net cash provided from operating activities $ (a)Fourth quarter 2016 includes the $2.0 million impact of retrospective adoption of ASU 2016-09. RECONCILIATION OF NET CASH PROVIDED FROM OPERATING ACTIVITIES, AS REPORTED, TO CASH FLOW FROM OPERATIONS BEFORE CHANGES IN WORKING CAPITAL, a non-GAAP measure (Unaudited, in thousands) Three Months Ended December 31, Twelve Months Ended December 31, Net cash provided from operating activities, as reported $ Net changes in working capital Exploration expense Lawsuit settlements Cash paid to exchange senior subordinated notes — — — Legal contingency/DEP penalty — — — Memorial merger expenses — — Termination costs ) ) Non-cash compensation adjustment 56 73 19 Cash flow from operations before changes in working capital – non-GAAP measure $ ADJUSTED WEIGHTED AVERAGE SHARES OUTSTANDING (Unaudited, in thousands) Three Months Ended December 31, Twelve Months Ended December 31, Basic: Weighted average shares outstanding Stock held by deferred compensation plan ) Adjusted basic Dilutive: Weighted average shares outstanding Dilutive stock options under treasury method ) Adjusted dilutive
